              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF VIRGINIA
                     BIG STONE GAP DIVISION

JOY G. WARD,                             )
                                         )
                Plaintiff,               )     Case No. 2:18CV00002
                                         )
v.                                       )          JUDGMENT
                                         )
ANDREW SAUL,                             )     By: James P. Jones
COMMISSIONER                             )     United States District Judge
OF SOCIAL SECURITY,                      )
                                         )
                Defendant.               )



     Summary judgment having been granted, it is ORDERED AND

ADJUDGED that the final decision of the Commissioner of Social Security

denying benefits is AFFIRMED.

     The Clerk shall close the case.

                                       ENTER: September 9, 2019

                                       /s/ James P. Jones
                                       United States District Judge
